Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The previous restriction requirement has been withdrawn.  


DETAILED ACTION
	This is the first action on the merits for application 16/614,930.  Claims 1-20 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 12, 13, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by TREIJEN (WO 2015/177372).

Regarding Claim 1, TREIJEN teaches a Transverse segment (10) for a drive belt (50) comprising a stack (8) of rings and a number of transverse segments (10) provided in a row along the circumference of such ring stack (8), which transverse segment (10) comprises a base part (10) and two pillar parts (11-l)(11-r) that respectively extend from a respective axial side of the base part (10) in a radial outward direction, defining a 

Regarding Claim 2, TREIJEN teaches wherein the central opening (5) is bounded in radial inward direction by a radially outwardly facing, at least predominantly axially extending support surface of the base part and wherein the said width dimensions of the pillar parts (11-l)(11-r) are defined in axial direction at any radial level between the support surface and a radially inner, i.e. bottom surface of the hook portions (13)(14)(Fig. 4).

Regarding Claim 4, TREIJEN teaches wherein the said one pillar part (11-l)(11-r) is provided with an undercut in axial direction relative to the said other one pillar part, which undercut merges with the central opening (5)(Fig. 4).

Regarding Claim 12, TREIJEN teaches Drive belt (50) for a continuously variable transmission comprising a stack (8) of a number of mutually nested rings and a number of the transverse segments (10) according to claim 1, which transverse segments (10) are arranged in a row along the circumference of the ring stack (8) that is located in the central openings (5) thereof, wherein the drive belt (50) includes two types (I, II)(Fig. 4) of the transverse segments (10) that are mutually different by the said one pillar part 

Regarding Claim 13, TREIJEN teaches wherein the two types (I, II) of transverse segments (10) are alternatingly included in the said row of transverse segments (10).

Regarding Claim 16, TREIJEN teaches Continuously variable transmission (51) with two pulleys (52, 53) and the drive belt (50) according to claim 12 (Fig. 1).


Claim(s) 12, 14, 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DAISUKE (JP 2009204103).

Regarding Claim 12, DAISUKE teaches Drive belt for a continuously variable transmission comprising a stack (9) of a number of mutually nested rings and a number of the transverse segments (6) according to claim 1, which transverse segments (6) are arranged in a row along the circumference of the ring stack (9) that is located in the central openings (5) thereof, wherein the drive belt includes two types (Fig. 1)(Fig. 4) of the transverse segments (6) that are mutually different by the said one pillar part (11) of lesser width relative to the said other one pillar part being provided on opposite axial sides of the base part of the respective transverse segments (6) as seen in a circumference direction of the drive belt.

Regarding Claim 14, DAISUKE teaches wherein the hook portions (12) of the pillar parts of the transverse segments define the entrance to the central opening of the respective transverse segment axially symmetric relative to an axial middle of the base part thereof (Fig. 4).

Regarding Claim 17, DAISUKE teaches wherein the central opening is bounded in radial inward direction by a radially outwardly facing, at least predominantly axially extending support surface of the base part and wherein the said width dimensions of the pillar parts are defined in axial direction at any radial level between the support surface and a radially inner, i.e. bottom surface of the hook portions at the radial level of, i.e. axially in line with that support surface (Fig. 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 15, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TREIJEN (WO 2015/177372).

Regarding Claim 3, TREIJEN does not teach wherein the width dimension of the said one pillar part (11) amounts to between 0.5 and 0.8 times, preferably to between 0.6 and 0.7 times the width dimension of the said other one pillar part (11).
TREIJEN teaches the result effective variable of a width dimension of one pillar part having relative length to the other since there is some difference in widths as seen in Fig. 4.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to create a traverse element which is securely attached to the band of metal rings while still allowing the traverse element to be easily installed to the band of metal rings.

Regarding Claim 15, TREIJEN does not teach wherein the hook portion of the said other one pillar part of the transverse segments extends over the central opening for around 10% to 15% of an axial width of that central opening (5) without the undercut.
TREIJEN teaches the result effective variable of a hook portion opening percentage of the axial width of that central opening since there is some percentage difference in widths as seen in Fig. 4.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to create a traverse element which is securely attached to the band of metal 

Regarding Claim 18, TREIJEN does not teach wherein the width dimension of the said one pillar part amounts to between 0.6 and 0.7 times the width dimension of the said other one pillar part.
TREIJEN teaches the result effective variable of a width dimension of one pillar part having relative length to the other since there is some difference in widths as seen in Fig. 4.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to create a traverse element which is securely attached to the band of metal rings while still allowing the traverse element to be easily installed to the band of metal rings.

Regarding Claim 19, TREIJEN does not teach wherein the width dimension of the said one pillar part amounts to between 0.5 and 0.8 times the width dimension of the said other one pillar part.
TREIJEN teaches the result effective variable of a width dimension of one pillar part having relative length to the other since there is some difference in widths as seen in Fig. 4.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and 

Regarding Claim 20, TREIJEN does not teach wherein the hook portion of the said other one pillar part of the transverse segments extends over the central opening for around 12.5% and 17.5% of an axial width of that central opening without the undercut.
TREIJEN teaches the result effective variable of a hook portion opening percentage of the axial width of that central opening since there is some percentage difference in widths as seen in Fig. 4.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to create a traverse element which is securely attached to the band of metal rings while still allowing the traverse element to be easily installed to the band of metal rings.


The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 


Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein, with the exception of the undercut provided in the said one pillar part, the pillar parts are shaped mirror symmetrically with respect to an axial middle of the transverse segment, in particular of the base part thereof with the other elements in Claim 5.
The prior art does not teach or suggest wherein at least a predominant part of an axial boundary surface of the undercut is oriented essentially parallel to the respective axial side of the base part with the other elements in Claim 6.
The prior art does not teach or suggest wherein at least a predominant part of an axial boundary surface of the undercut is oriented essentially perpendicular to a virtual straight line drawn through both: -— a first point on the outer contour of the hook portion of the said other one pillar part without the undercut defining axial extent of an entrance to the central opening towards that other one pillar part; and — a second point defined by a radially innermost side of the axial boundary surface of the undercut with the other elements in Claim 7.
The prior art does not teach or suggest wherein at least a predominant part of a radially inner, i.e. bottom surface of the undercut is oriented in radial inward direction towards the respective axial side of the base part with the other elements in Claim 8.
The prior art does not teach or suggest wherein the bottom surface of the undercut predominantly coincides with or lies radially inward of a virtual straight line 
The prior art does not teach or suggest wherein at least a predominant part of the bottom surface of the undercut is concavely curved with the other elements in Claim 10.
The prior art does not teach or suggest wherein at least a part of a radially outer, i.e. top surface of the hook portion of the said other one pillar part without the undercut is oriented either essentially in parallel with a virtual line drawn through both: - a first point on the outer contour of the said hook portion of the other one pillar part without the undercut defining axial extent of an entrance to the central opening towards that other one pillar part; and — a second point defined by a radially innermost side of the axial boundary surface of the undercut with the other elements in Claim 11.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654


/HENRY Y LIU/Primary Examiner, Art Unit 3654